Case 4:18-cV-O4056-LLP Document 62 Filed 03/04/19 Page 1 of 2 Page|D #:

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA

SOUTHERN DIVISION
o-o-o-o-o-o-o-o-o-o~o~o-o-o-o‘o-o-o-0-0-0-0-0-0-0
WINSTON BRAKEALL, : 4:18-CV-04056-LLP
Plaintiff,
v.

DENNIS KAEMINGK, Secretary of
Conections, individual and official capacity;
BRENT FLUKE, individual and official

capacity; KRlS KARBERG, individual and _
official capacity; and REBECCA SCHIEFFER,
individual and of§cial capacity ,

STATUS REPORT

Defendants.

o-o-o-o-o-o-0»0-0-0-0-0-0-0-0-0-o-o-o-o-o-o-o-o~o
In compliance with the Court’s order dated February 22, 2019 (Doc. 61), the parties
report that after an opportunity for the Defendants to formulate a settlement proposal and to
coordinate with several different State agencies about its feasibility and implementation, they
have contacted Magistrate Judge Mark Moreno to schedule a mediation A date has not yet been

set, but the parties will supplement this report when a date has been set.

(03287668.1} l

885

 

Case 4:18-cV-O4056-LLP Document 62 Filed 03/04/19 Page 2 of 2 Page|D #: 886

Casc Number: 4:18-CV-0405 6-LLP
Status Report

43
Dated this_£‘ "‘ day of March, 2019.

WOODS, FULLER, SHULTZ & SMITH P.C.

By …

James E.\Nloore

Alexis A. Warner

P.O. Box 5027

300 South Phillips Avenue, Suite 300
Sioux Falls, SD 57117-5027

Phone (605) 336-3 890

Fax (605) 339-3357

Ernail Jarnes.Moore@woodsfuller.com
Email Alexis.Warner@woodsfuller. com
Attorneys for Defena'ants

Dated this Q/”L day of March, 2019.

CADWELL, SANFORD, DEIBERT & GARRY

/? v - `
/’L, // %'J/
By /l ` /§:l`"
Alex Hagen j
Cadwell, Sani`ord, Deibeit & Garry LLP
200 East 10th Street, Suite 200
Sioux Falls, SD 57104
aliagen@cadlaw.com
(605) 336-0828
Attorneysfor Plaintijj‘

 

{03287663.1} 2

 

